Exhibit 10.4A

 

ePRESENCE, INC.

 

Key Employee Retention Agreement

 

This Key Employee Retention Agreement (this “Agreement”) between ePresence,
Inc., a Massachusetts corporation (the “Company”), and Scott E. Kitlinski (the
“Employee”) is made as of May 8, 2003 (the “Effective Date”). The Company and
the Employee shall, at times, be referred to herein each as, a “Party,” and
together as, the “Parties.”

 

Preliminary Statement

 

A. The Employee presently serves in the employ of the Company as the Company’s
Vice President and Chief Information Officer.

 

B. The Employee and the Company have entered into that certain Letter of
Employment dated as of February 14, 2003 (the “Prior Agreement”).

 

C. The Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control of the Company exists and
that such possibility, and the uncertainty and questions which it may raise
among key personnel, may result in the departure or distraction of key personnel
to the detriment of the Company and its stockholders.

 

D. The Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company’s key personnel without distraction
from the possibility of a change in control of the Company and related events
and circumstances.

 

NOW, THEREFORE, as an inducement for and in consideration of the Employee
remaining in its employ, the mutual promises set forth in this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Employee hereby further agree as
follows:

 

1. Key Definitions.

 

As used herein, the following terms shall have the following respective
meanings:

 

1.1. “Change in Control” means an event or occurrence set forth in any one or
more of Section 1.1(a) through 1.1(d) below (including an event or occurrence
that constitutes a Change in Control under one of such Sections but is
specifically exempted from another such Section):



--------------------------------------------------------------------------------

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of
either (i) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this Section 1.1(a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (ii) any acquisition by the
Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i) and (ii) of Section 1.1(c) hereof; or

 

(b) such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (i) who was a member of the Board on the date of the
execution of this Agreement or (ii) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (ii) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or

 

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (i) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Outstanding Company Common Stock and Outstanding Company Voting

 

2



--------------------------------------------------------------------------------

Securities, respectively; and (ii) no Person (excluding the Acquiring
Corporation or any employee benefit plan (or related trust) maintained or
sponsored by the Company or by the Acquiring Corporation) beneficially owns,
directly or indirectly, 50% or more of the then outstanding shares of common
stock of the Acquiring Corporation, or of the combined voting power of the
then-outstanding securities of such corporation entitled to vote generally in
the election of directors (except to the extent that such ownership existed
prior to the Business Combination); or

 

(d) approval by the stockholders of the Company of a complete liquidation or
dissolution; provided, however, that solely for purposes of Section 4.1 below,
this subsection (d) shall read as follows: “the earlier of (i) the date of the
first liquidating distribution made by the Company to its stockholders or (ii)
dissolution of the Company.”

 

1.2. “Change in Control Date” means the first date during the Term (as defined
in Section 2 hereof) on which a Change in Control occurs. Anything in this
Agreement to the contrary notwithstanding, if (a) a Change in Control occurs,
(b) the Employee’s employment with the Company is terminated prior to the date
on which the Change in Control occurs, and (c) it is reasonably demonstrated by
the Employee that such termination of employment (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change in
Control or (ii) otherwise arose in connection with or in anticipation of a
Change in Control, then for all purposes of this Agreement the “Change in
Control Date” shall mean the date immediately prior to the date of such
termination of employment.

 

1.3. “Cause” means:

 

(a) the Employee’s willful and continued failure to substantially perform his
reasonable assigned duties as an employee of the Company (other than any such
failure resulting from incapacity due to physical or mental illness or any
failure after the Employee gives notice of termination for Good Reason), which
failure is not cured within 30 days after a written demand for substantial
performance is received by the Employee from the Chief Executive Officer or the
Board (or the Compensation Committee thereof) which specifically identifies the
manner in which the Chief Executive Officer or the Board (or the Compensation
Committee thereof), respectively, believes the Employee has not substantially
performed the Employee’s duties; or

 

(b) the Employee’s willful engagement in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.

 

For purposes of this Section 1.3, no act or failure to act by the Employee shall
be considered “willful” unless it is done, or omitted to be done, in bad faith
and without reasonable belief that the Employee’s action or omission was in the
best interests of the Company.

 

1.4. “Good Reason” means the occurrence, without the Employee’s written consent,
of any of the events or circumstances set forth in clauses (a) through (f)
below. Notwithstanding the occurrence of any such event or circumstance, such
occurrence shall not be deemed to constitute Good Reason if, prior to the Date
of Termination specified in the Notice of Termination (each as defined in
Section 3.2(a) hereof) given by the Employee in respect thereof,

 

3



--------------------------------------------------------------------------------

such event or circumstance has been fully corrected and the Employee has been
reasonably compensated for any losses or damages resulting therefrom (provided
that such right of correction by the Company shall only apply to the first
Notice of Termination for Good Reason given by the Employee).

 

(a) the assignment to the Employee of duties inconsistent in any material
respect with the Employee’s position (including status, offices, titles and
reporting requirements), authority or responsibilities in effect immediately
prior to the earliest to occur of (i) the Change in Control Date, (ii) the date
of the execution by the Company of the initial written agreement or instrument
providing for the Change in Control or (iii) the date of the adoption by the
Board of a resolution providing for the Change in Control (with the earliest to
occur of such dates referred to herein as the “Measurement Date”; provided,
however, that any reference in this Agreement to “Measurement Date” in the
context of termination of employment during a Potential Change in Control Period
shall mean the commencement date of such Potential Change in Control Period), or
any other action or omission by the Company which results in a diminution in
such position, authority or responsibilities;

 

(b) a reduction in the aggregate of the Employee’s annual base salary and On
Target Earnings (as defined in the Management Incentive Plan) as in effect on
the Measurement Date or as the same was or may be increased from time to time;

 

(c) the failure by the Company to (i) continue in effect any material
compensation or benefit plan or program (including without limitation any life
insurance, medical, health and accident or disability plan) (a “Benefit Plan”)
in which the Employee participates or which is applicable to the Employee
immediately prior to the Measurement Date, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan or program, (ii) continue the Employee’s participation
therein (or in such substitute or alternative plan) on a basis not materially
less favorable, both in terms of the amount of benefits provided and the level
of the Employee’s participation relative to other participants, than the basis
existing immediately prior to the Measurement Date or (iii) award cash bonuses
to the Employee in amounts and in a manner substantially consistent with past
practice in light of the Company’s financial performance;

 

(d) a change by the Company in the location at which the Employee performs his
principal duties for the Company to a new location that is more than 35 miles
from the location at which the Employee performed his principal duties for the
Company immediately prior to the Measurement Date;

 

(e) the failure of the Company to obtain the agreement, in a form reasonably
satisfactory to the Employee, from any successor to the Company to assume and
agree to perform this Agreement, as required by Section 6.1 hereof; or

 

(f) any failure of the Company to pay or provide to the Employee any portion of
the Employee’s compensation or benefits due under any Benefit Plan within seven
days of the date such compensation or benefits are due, or any material breach
by the Company of any employment agreement with the Employee.

 

4



--------------------------------------------------------------------------------

The Employee’s right to terminate his employment for Good Reason shall not be
affected by his incapacity due to physical or mental illness.

 

1.5. “Disability” means the Employee’s absence from the full-time performance of
the Employee’s duties with the Company for 180 consecutive calendar days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
reasonably acceptable to the Employee or the Employee’s legal representative.

 

1.6. “Potential Change in Control Period” means the time period beginning at
such time as the Board, in its sole discretion, adopts a resolution to the
effect that, for purposes of this Agreement, a Potential Change in Control
Period has commenced, and ending at the earlier of (a) such time as the Board,
in its sole discretion, adopts a resolution to the effect that, for purposes of
this Agreement, such Potential Change in Control Period has terminated or (b)
the Change in Control Date.

 

2. Term of Agreement. This Agreement, and all rights and obligations of the
Parties, shall take effect upon the Effective Date and shall expire upon the
first to occur of (a) the expiration of the Term (as defined below) if a Change
in Control has not occurred during the Term, (b) the date 12 months after the
Change in Control Date, if the Employee is still employed by the Company as of
such later date, or (c) the fulfillment by the Company of all of its obligations
under Sections 4 and 5.2 hereof if the Employee’s employment with the Company
terminates within 12 months following the Change in Control Date. “Term” shall
mean the period commencing as of the Effective Date and continuing in effect
through May 7, 2004; provided, however, that commencing on May 8, 2004 and each
May 8 thereafter, the Term shall be automatically extended for one additional
year unless, not later than 90 days prior to the scheduled expiration of the
Term (or any extension thereof), the Company shall have given the Employee
written notice that the Term will not be extended. Notwithstanding the
foregoing, the provisions of Section 3.1 hereof shall remain in full force and
effect for the duration of the Employee’s employment with the Company.

 

3. Employment Status; Termination.

 

3.1. Employment Status.

 

(a) Not an Employment Contract. The Employee acknowledges that this Agreement
does not constitute a contract of employment or impose on the Company any
obligation to retain the Employee as an employee and that this Agreement does
not prevent the Employee from terminating employment at any time.
Notwithstanding the foregoing, the Employee may be entitled to certain benefits
under Sections 3.1(b) or 4 hereof, if the Employee’s employment with the Company
is terminated pursuant to the circumstances described therein. If the Employee’s
employment with the Company terminates for any reason and subsequently a Change
in Control shall occur, the Employee shall not be entitled to any benefits under
Section 4 hereof, except as otherwise provided pursuant to Section 1.2 hereof,
in which event, any benefits provided pursuant to Section 4 hereof shall be net
of and not in addition to any benefits provided pursuant to Section 3.1(b)
hereof.

 

5



--------------------------------------------------------------------------------

(b) Termination Benefits. Upon the termination of the Employee’s employment with
the Company for any reason other than (v) the Employee’s death, (w) the
Employee’s Disability, (x) termination for Cause, (y) voluntary termination at
the election of the Employee or (z) any termination pursuant to which the
Employee is entitled to benefits under Section 4.2 or 4.3 hereof, the Employee
shall be entitled to the following benefits for the period six months subsequent
to the Date of Termination (as defined in Section 3.2 hereof):

 

(i) The Company will pay to the Employee each month a severance amount equal of
one-twelfth (1/12) of the sum of (A) the Employee’s annual base salary for the
calendar year in which the Date of Termination occurred and (B) the Employee’s
bonus under the Company’s Management Incentive Plan for the calendar year in
which the Date of Termination occurred (assuming for this purpose that all
targets requisite to qualifying the Employee for 100% of On Target Earnings were
met and/or satisfied in full, whether or not such targets were actually met
and/or satisfied). The Company shall deduct from such payments any applicable
deductions for medical, dental, prescription and life insurance contributions
and/or withholdings for taxes or similar governmental payments or charges.

 

(ii) The Company will provide continued medical, dental and life insurance
coverage to the Employee and the Employee’s family, on terms substantially as in
effect on the Date of Termination, subject to the payment by the Employee of all
applicable employee contributions.

 

(c) Patent and Confidentiality Agreement. The Employee hereby ratifies and
confirms in all respects his obligations and responsibilities pursuant to the
Employee Patent and Confidential Information Agreement between the Company and
the Employee. Without limiting the generality of the foregoing, the Employee
agrees that all documents, records, techniques, business secrets and other
information which have and will come into his possession from time to time
during his employment with the Company shall be deemed to be confidential and
proprietary to the Company. The Employee shall retain in his confidence any
confidential information known to him concerning the Company and its
subsidiaries and their respective businesses and such information shall not be
disclosed to any person or entity other than employees of the Company and its
subsidiaries who have a need to know such information, nor shall the Employee
use the same for any purpose (other than in the performance of his duties as an
employee of the Company) without written approval by the officer of the Company
to whom the Employee reports, either during or after his employment with the
Company, unless and until such information has become public knowledge without
fault by the Employee.

 

(d) Services During Certain Events. (i) In the event that a third person begins
a tender or exchange offer with respect to the Outstanding Company Common Stock,
circulates a proxy to the Company’s stockholders, or takes other steps seeking
to effect a Change in Control, and until such third person has abandoned or
terminated such efforts to effect a Change in Control or until after such a
Change in Control has been effected, or (ii) during a Potential Change in
Control Period, the Employee agrees that he will not voluntarily leave the
employ of the Company and will continue to serve the Company in all capacities
in which he served the Company immediately prior to the date of the taking of
such steps to effect a Change in Control or immediately prior to the Potential
Change in Control Period, as applicable.

 

6



--------------------------------------------------------------------------------

3.2. Notice of Termination of Employment.

 

(a) Any termination of the Employee’s employment by the Company or by the
Employee during the Term or, if the Change in Control Date occurs during the
Term, within 12 months following the Change in Control Date (other than due to
the death of the Employee) shall be communicated by a written notice to the
other Party (the “Notice of Termination”), given in accordance with Section 7
hereof. Any Notice of Termination shall: (i) indicate the specific termination
provision (if any) of this Agreement relied upon by the Party giving such
notice, (ii) to the extent applicable, set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated and (iii) specify the Date of
Termination (as defined below). The effective date of an employment termination
(the “Date of Termination”) shall be the close of business on the date specified
in the Notice of Termination (which date may not be less than 30 days or more
than 120 days after the date of delivery of such Notice of Termination), in the
case of a termination other than one due to the Employee’s death, or the date of
the Employee’s death, as the case may be.

 

(b) The failure by the Employee or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Employee or the Company,
respectively, hereunder or preclude the Employee or the Company, respectively,
from asserting any such fact or circumstance in enforcing the Employee’s or the
Company’s right hereunder.

 

(c) Any Notice of Termination for Cause given by the Company must be given
within 90 days of the occurrence of the event(s) or circumstance(s) which
constitute(s) Cause. Subsequent to such event(s) or circumstance(s) and prior to
any Notice of Termination for Cause being given (and prior to any termination
for Cause being effective), the Employee shall be entitled to a hearing before
the Board (or the Compensation Committee thereof) at which he may, at his
election, be represented by counsel and at which he shall have a reasonable
opportunity to be heard. Such hearing shall be held on not less than 15 days
prior written notice to the Employee stating the Board’s intention to terminate
the Employee for Cause and stating in detail the particular event(s) or
circumstance(s) which the Board believes constitutes Cause for termination.

 

(d) Any Notice of Termination for Good Reason given by the Employee must be
given within 30 days of the occurrence of the event(s) or circumstance(s) which
constitute(s) Good Reason.

 

4. Change in Control Benefits to Employee.

 

4.1. Change in Control. If the Change in Control Date occurs during the Term,
then, immediately prior to the Change in Control, (a) each outstanding option to
purchase shares of Common Stock of the Company held by the Employee shall become
immediately exercisable in full, and (b) each outstanding restricted stock award
held by the Employee shall be deemed to be fully vested and no longer subject to
a right of repurchase by the Company.

 

7



--------------------------------------------------------------------------------

4.2. Change in Control or Potential Change in Control and Termination of
Employment. Upon the earlier to occur of the following events, the Employee
shall be entitled to the benefits set forth in Sections 4.2(a), 4.2(b) or 4.2(c)
below to the extent provided therein: (x) the Change in Control Date occurs
during the Term and the Employee’s employment with the Company terminates within
12 months following the Change in Control Date, or (y) a Potential Change in
Control Period occurs during the Term and the Employee’s employment with the
Company terminates during the Potential Change in Control Period.

 

(a) Termination Without Cause or for Good Reason. If the Employee’s employment
with the Company is terminated by the Company (other than for Cause, Disability
or Death) or by the Employee for Good Reason, in each such case either (x)
within 12 months following the Change in Control Date or (y) during a Potential
Change in Control Period, then the Employee shall be entitled to the following
benefits:

 

(i) the Company shall pay to the Employee in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

 

(1) the sum of (A) the Employee’s earned but unpaid base salary through the Date
of Termination, (B) the product of (x) the Employee’s bonus under the Company’s
Management Incentive Plan for the calendar year in which (I) the Change in
Control Date occurred (in the event of the applicability of Section 4.2(x)),
(II) the Potential Change in Control Period commenced (in the event of the
applicability of Section 4.2(y)) or (III) the Date of Termination occurred (in
each case, assuming for this purpose that all targets requisite to qualifying
the Employee for 100% of On Target Earnings were met and/or satisfied in full,
whether or not such targets were actually met and/or satisfied), whichever such
bonus is greater, and (y) a fraction, the numerator of which is the number of
days in the current fiscal year through the Date of Termination, and the
denominator of which is 365 and (C) the amount of any compensation previously
earned and deferred by the Employee, in each case to the extent not previously
paid (the sum of the amounts described in clauses (A), (B), and (C) shall be
hereinafter referred to as the “Accrued Obligations”); and

 

(2) the amount equal to one-half (1/2) of the sum of (A) the Employee’s annual
base salary for the calendar year in which (I) the Change in Control Date
occurred (in the event of the applicability of Section 4.2(x)), (II) the
Potential Change in Control Period commenced (in the event of the applicability
of Section 4.2(y)) or (III) the Date of Termination occurred, whichever annual
base salary is greater, and (B) the Employee’s bonus under the Company’s
Management Incentive Plan for the calendar year in which (I) the Change in
Control Date occurred (in the event of the applicability of Section 4.2(x)),
(II) the Potential Change in Control Period commenced (in the event of the
applicability of Section 4.2(y)) or (III) the Date of Termination occurred (in
each case, assuming for this purpose that all targets requisite to qualifying
the Employee for 100% of On Target Earnings were met and/or satisfied in full,
whether or not such targets were actually met and/or satisfied), whichever such
bonus is greater;

 

(ii) (a) each outstanding option to purchase shares of Common Stock of the
Company held by the Employee shall become immediately exercisable in full and
(b) each outstanding restricted stock award granted to the Employee subsequent
to the Change in

 

8



--------------------------------------------------------------------------------

Control Date or commencement of the Potential Change in Control Period shall be
deemed fully vested and no longer subject to a right of repurchase by the
Company;

 

(iii) for six (6) months after the Date of Termination, the Company shall
continue to provide benefits to the Employee and the Employee’s family at least
equal to those which would have been provided to them if the Employee’s
employment had not been terminated, in accordance with the applicable Benefit
Plans in effect (I) on the Measurement Date (in the event of the applicability
of Section 4.2(x)) or (II) upon the commencement of the Potential Change in
Control Period (in the event of the applicability of Section 4.2(y)); provided,
however, that if the Employee becomes reemployed with another employer and is
eligible to receive a particular type of benefits (e.g., health insurance
benefits) from such employer on terms at least as favorable to the Employee and
his family as those being provided by the Company, then the Company shall no
longer be required to provide those particular benefits to the Employee and his
family;

 

(iv) to the extent not previously paid or provided, the Company shall timely pay
or provide to the Employee any other amounts or benefits required to be paid or
provided or which the Employee is eligible to receive following the Employee’s
termination of employment under any plan, program, policy, practice, contract or
agreement of the Company and its affiliated companies (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”); and

 

(v) for purposes of determining eligibility (but not the time of commencement of
benefits) of the Employee for retiree benefits to which the Employee is
entitled, the Employee shall be considered to have remained employed by the
Company until six (6) months after the Date of Termination.

 

(b) Resignation without Good Reason; Termination for Death or Disability. If the
Employee voluntarily terminates his employment with the Company within 12 months
following the Change in Control Date, excluding a termination for Good Reason,
or if the Employee’s employment with the Company is terminated by reason of the
Employee’s death or Disability within 12 months following the Change in Control
Date, then the Company shall (i) pay the Employee (or his estate, if
applicable), in a lump sum in cash within 30 days after the Date of Termination,
the Accrued Obligations and (ii) timely pay or provide to the Employee the Other
Benefits.

 

(c) Termination for Cause. If the Company terminates the Employee’s employment
with the Company for Cause within 12 months following the Change in Control
Date, then the Company shall (i) pay the Employee, in a lump sum in cash within
30 days after the Date of Termination, the sum of (A) the Employee’s annual base
salary through the Date of Termination and (B) the amount of any compensation
previously deferred by the Employee, in each case to the extent earned but not
previously paid, and (ii) timely pay or provide to the Employee the Other
Benefits.

 

4.3. Additional Bonus. In addition to any other benefits provided to the
Employee pursuant to Section 4 hereof, if the Change in Control Date occurs
during the Term and either (i) within six (6) months following the Change in
Control Date the Employee’s

 

9



--------------------------------------------------------------------------------

employment with the Company is terminated by the Company (other than for Cause),
by the Employee for Good Reason, or by reason of the Employee’s Death or
Disability or (ii) the Employee remains employed by the Company from the Change
in Control Date through and including the date six (6) months following the
Change in Control Date, then the Company shall pay to the Employee in a lump sum
in cash within 30 days after the earlier to occur of the date set forth in
clause (i) or clause (ii), the aggregate amount of $50,000.00.

 

4.4. Mitigation. The Employee shall not be required to mitigate the amount of
any payment or benefits provided for in this Section 4 by seeking other
employment or otherwise. Further, except as provided in Section 4.2(a)(iii)
hereof, the amount of any payment or benefits provided for in this Section 4
shall not be reduced by any compensation earned by the Employee as a result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Employee to the Company or otherwise.

 

5. Disputes.

 

5.1. Settlement of Disputes; Arbitration. All claims by the Employee for
benefits under this Agreement shall be directed to and determined by the Board
(or the Compensation Committee thereof) and shall be in writing. Any denial by
the Board (or the Compensation Committee thereof) of a claim for benefits under
this Agreement shall be delivered to the Employee in writing and shall set forth
the specific reasons for the denial and the specific provisions of this
Agreement relied upon. The Board (or the Compensation Committee thereof) shall
afford a reasonable opportunity to the Employee for a review of the decision
denying a claim. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Boston, Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.

 

5.2. Expenses. The Company agrees to pay as incurred, to the full extent
permitted by law, all legal, accounting and other fees and expenses which the
Employee may reasonably incur as a result of any claim or contest (with respect
to which the Employee is ultimately the prevailing party) by the Company, the
Employee or others regarding the validity or enforceability of, or liability
under, any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Employee regarding the amount of
any payment or benefits pursuant to this Agreement), plus in each case interest
on any delayed payment at the applicable Federal rate provided for in Section
7872(f)(2)(A) of the Code.

 

6. Successors.

 

6.1. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall be a breach of this Agreement and shall
constitute Good Reason if the Employee elects to terminate employment, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes

 

10



--------------------------------------------------------------------------------

effective shall be deemed the Date of Termination. As used in this Agreement,
“Company” shall mean the Company as defined above and any successor to its
business or assets as aforesaid which assumes and agrees to perform this
Agreement, by operation of law or otherwise.

 

6.2. Successor to Employee. This Agreement shall inure to the benefit of and be
enforceable by the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Employee should die while any amount would still be payable to the Employee or
his family hereunder if the Employee had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the executors, personal representatives or administrators of
the Employee’s estate.

 

7. Notice. All notices, instructions and other communications given hereunder or
in connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to the Company at Senior Vice
President, Human Resources, ePresence, Inc., 120 Flanders Road, P.O. Box 5013,
Westboro, Massachusetts 01581-5013, and to the Employee at 37 West Street,
Mansfield, Massachusetts 02048 (or to such other address as either the Company
or the Employee may have furnished to the other in writing in accordance
herewith). Any such notice, instruction or communication shall be deemed to have
been delivered five business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or one business day after it is
sent via a reputable nationwide overnight courier service. Either Party may give
any notice, instruction or other communication hereunder using any other means,
but no such notice, instruction or other communication shall be deemed to have
been duly delivered unless and until it actually is received by the Party for
whom it is intended.

 

8. Miscellaneous.

 

8.1. Employment by Subsidiary. For purposes of this Agreement, the Employee’s
employment with the Company shall not be deemed to have terminated solely as a
result of the Employee continuing to be employed by a majority-owned subsidiary
of the Company.

 

8.2. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

8.3. Injunctive Relief. The Company and the Employee agree that any breach of
this Agreement by the Company is likely to cause the Employee substantial and
irrevocable damage and therefore, in the event of any such breach, in addition
to such other remedies which may be available, the Employee shall have the right
to specific performance and injunctive relief.

 

8.4. Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal laws of the Commonwealth of
Massachusetts, without regard to conflicts of law principles.

 

11



--------------------------------------------------------------------------------

8.5. Waivers. No waiver by the Employee at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the Company
shall be deemed a waiver of that or any other provision at any subsequent time.

 

8.6. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together shall constitute
one and the same instrument.

 

8.7. Tax Withholding. Any payments provided for hereunder shall be paid net of
any applicable tax withholding required under federal, state or local law.

 

8.8. Entire Agreement. This Agreement sets forth the entire agreement of the
Parties in respect of the subject matter contained herein and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any Party, including, without limitation, the Prior
Agreement; and any prior agreement of the Parties in respect of the subject
matter contained herein, including, without limitation, the Prior Agreement, is
hereby terminated and canceled.

 

8.9. Amendments. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee.

 

8.10. Employee’s Acknowledgements. The Employee acknowledges that he: (a) has
read this Agreement; (b) has been represented in the preparation, negotiation,
and execution of this Agreement by legal counsel of the Employee’s own choice or
has voluntarily declined to seek such counsel; (c) understands the terms and
consequences of this Agreement; and (d) understands that the law firm of Hale
and Dorr LLP is acting as counsel to the Company in connection with the
transactions contemplated by this Agreement, and is not acting as counsel for
the Employee.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first set forth above.

 

COMPANY:

 

ePRESENCE, INC.

By:

 

/s/Anthony J. Bellantuoni

--------------------------------------------------------------------------------

   

Title: Sr. Vice President Human Resources

EMPLOYEE:

/s/Scott E. Kitlinski

--------------------------------------------------------------------------------

Signature

Print Name: Scott E. Kitlinski

 

13